                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

MICHELLE BARNETT                                    CIVIL ACTION NO. 17-1793

VERSUS                                              JUDGE JOHN W. deGRAVELLES

LOUISIANA DEPARTMENT                                MAG. JUDGE RICHARD L.
OF HEALTH                                           BOURGEOIS, JR.

                                      RULING AND ORDER

       Before the Court is a Motion for Partial Dismissal by Defendant, Louisiana Department of

Health (“LDH”). (Doc. 38). Plaintiff, Michelle Barnett (“Plaintiff” or “Barnett”), opposes the

motion. (Doc. 40). Oral argument is not necessary. After carefully considering the law, facts,

and arguments of the parties, Defendant’s Motion for Partial Dismissal is granted in part and

denied in part.

I.     Relevant Factual and Procedural Background

       A.         Plaintiff’s Allegations

       For the purposes of a motion to dismiss, the Court must accept the following factual

allegations as true and draw all reasonable inferences in favor of the plaintiff. Lormand v. US

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

                  1.     Background

       On December 22, 2017, Plaintiff filed suit in this Court against LDH alleging that she was

discriminated against on the basis of her age and gender during the course of her employment with

LDH from 2012 to 2017. Plaintiff is a 51-year-old, white woman. (Doc. 1 at 3). On March 1, 2012,

LDH transferred her from its Medicaid division to the Office of Behavioral Health (“OBH”) as a

Program Manager 2 (“PM2”). (Id. at 4). As of the date of her transfer, Plaintiff had 24 years of

experience in Business Intelligence/Analytics (“BI”) in the fields of finance, insurance, energy,

                                               1
disaster management, education, information technology, and healthcare. (Id.). She earned a

bachelor’s degree in mathematics and a master’s degree in applied statistics from Louisiana State

University. (Id.). She was one of only 12 “SAS Advanced Certified Programmers” in the State of

Louisiana and the only one at LDH. (Id.). She was accepted into the Healthcare Informatics

doctoral program at Rutgers University. (Id.). She had staff and organizational management

experience as an assistant actuary, vice president for a national corporation, chief forecaster for an

energy company, president of an energy consulting company, department chair of a local college’s

mathematics department, and LDH’s Assistant Section Chief of all physician’s programs in

Louisiana. (Id.). She also had “program management experience throughout her entire career.” (Id.

at 5). Plaintiff “managed the creation and build-out of OBH’s entire data warehouse, various cross

walks for communication with numerous data systems and databases on a state and federal level,

data dictionaries, and design specifications essentially creating the elemental foundations of all BI

functions agency-wide.” (Id.). She also directed data collection for use in federal and state

regulatory reporting, legislative requests, and other “ad hoc requests that are necessary to monitor

operations agency-wide.” (Id.). Additionally, Plaintiff “developed and implemented policies,

protocols, and designs for system enhancements, system and database testing, data integrity, and

was the BI lead person for all OBH agency rollouts of new initiatives, problems with existing

programs, or initiatives which she led.” (Id.).

               2.      Allegations of Discrimination

       In May 2012, Plaintiff’s supervisor, Randy Lemoine, retired and suggested that she apply

for his position––Program Manager 4 (“PM4”) and Section Chief of BI. (Doc. 1 at 6). Plaintiff

applied for the position, was selected as one of the top five applicants, and was interviewed for the

position. (Id. at 6–7). The hiring committee confirmed that Plaintiff was qualified, having been



                                                  2
“essentially serving in the PM4 position [and] working closely with Mr. Lemoine,” and thus

designated her as the top applicant for the position. (Id. at 7). Another applicant for the position,

Joshua Hardy, was a male under the age of 35 who was not qualified for the position under LDH’s

criteria because he had only two years of post-baccalaureate experience and who, “upon

information and belief, falsified information on his application for the PM4 Position to suggest

that he possessed the minimum qualifications for the PM4 Position.” (Id.).                  Lemoine’s

administrative assistant concluded that Hardy was not qualified and informed Lemoine that Hardy

could not be included in the final cut of applicants. (Id.). “Lemoine responded to this fact by closing

his office door and telling [his assistant] that he had no choice and he was being forced to include

Hardy in the group of final applicants and to interview him for the PM4 Position.” (Id. at 7–8).

        Despite the fact that the Civil Service later “confirmed” that Hardy was not qualified,

Hardy was given an “informal interview” by LDH, which Plaintiff alleges illustrates that OBH

management “was aware that Hardy was not minimally qualified for a PM4 level position and thus

was not eligible to be interviewed.” (Doc. 1 at 8). However, despite the fact that Hardy was not

qualified and Plaintiff was the most qualified applicant, LDH decided to leave the PM4 position

unfilled. (Id.). Plaintiff alleges that “it was apparent” that LDH decided to leave the position

unfilled until Hardy could gain the minimum work experience necessary to qualify for the position.

(Id. at 8–9). Despite the fact that she was not officially promoted, Plaintiff continued to unofficially

perform PM4 duties and would “fill in as the Section Chief” at the request of OBH management.

(Id. at 9).

        Hardy was promoted five times over a four-year period from 2010 to 2013 despite the fact

that “he had less educational credentials, noticeably less work experience (including less

experience with [LDH]), as well as questionable work performance/attendance.” (Doc. 1 at 10–



                                                   3
11). After he was promoted to the PM2 position in OBH, Hardy subjected Plaintiff to harassment

in a variety of ways, including by causing morale problems with her staff, attempting to circumvent

her authority, taking a computer from the locked office of one or her employees, entering her

locked office on multiple occasions without her permission while she was not present, making

false statements about her to their common supervisor, Karen Stubbs, and “sabotaging” a statewide

training seminar she and her staff had prepared for “by canceling their GoTo Meeting account the

night before the event for no reason and no forewarning.” (Id. at 11–12). Plaintiff complained

repeatedly to Stubbs about this harassment, but no steps were taken to address it. (Id. at 12).

       In February 2013, LDH posted a second job announcement for the vacant PM4 position in

OBH. (Doc. 1 at 13). Plaintiff alleges that Hardy “still met neither the professional level nor the

supervisory experience requirements” LDH set for the position. (Id. at 13). On February 19, OBH

Human Resources (“HR”) Director Ruby Triggs informed Plaintiff that the decision to hire Hardy

for the PM4 position “had already been made the year before” and that he would be promoted to

PM4 “as he had been promised.” (Id. at 14). According to Plaintiff, LDH desired to promote Hardy

because he is a male and is under the age of 35, even though he was less qualified and performed

poorly in his role as a PM2. (Id. at 15–16). However, the PM4 position remained unfilled in

subsequent months. (Id. at 16). LDH then promoted Hardy to a PM4 position in the Medicaid

Division in August 2013. (Id. at 17).

       On November 12, 2013, LDH suspended Plaintiff. (Id. at 19). Plaintiff believes that the

suspension was in retaliation for her complaints concerning Hardy’s promotion. (Id.). LDH filed

a report with the Louisiana Ethics Board “replete with falsehoods and lies” alleging that a conflict

of interest existed involving Plaintiff and her husband’s employment with an LDH contractor.

(Id.). When Plaintiff had informed her supervisors of her husband’s employment in the summer



                                                 4
of 2012, they stated that there was no conflict of interest and that “nothing needed to be done.” (Id.

at 20). Despite the fact that LDH was aware of Plaintiff’s husband’s employment for over a year,

it only decided to lodge the complaint after Plaintiff raised objections over Hardy’s promotion.

(Id. at 19).

        On December 19, 2013, LDH informed Plaintiff that the ethics investigation revealed no

wrongdoing. (Doc. 1 at 21). On January 6, 2014, Barnett was told to report to work the next day

but that, instead of returning to OBH, she would work for LDH Deputy Secretary Courtney

Phillips, which Plaintiff alleges constituted a demotion. (Id.). LDH refused to inform Plaintiff of

the details regarding its ethics complaint and eventually admitted to her that it had never requested

an advisory opinion from the Louisiana Board of Ethics. (Id. at 22–23). At the time of her

demotion, Plaintiff was “the oldest staff member in her section working within the technical

arena.” (Id. at 23).

        In the subsequent months, Plaintiff complained to Assistant Secretary Rochelle Dunham,

HR Director Lauren Guttzeit, Executive Counsel Steve Russo, and Deputy Undersecretary

Courtney Phillips about “all of the discrimination, retaliation, mistreatment, and harassment that

[LDH] had continuously subjected to her throughout the previous twenty (20) months and her fear

that she was again being wrongfully denied promotion to . . . the PM4 position.” (Id. at 26).

However, none of the four, who Plaintiff characterizes as “high level LDH executives,” attempted

to “stop it, mitigate it, or even investigate these claims much less the personal and professional

damage she was suffering.” (Id. at 27–28). Subsequently, Plaintiff was transferred to Program

Integrity (“PI”), though the discriminatory and retaliatory treatment “continued and in some cases

worsened.” (Doc. 1 at 28).




                                                  5
       Plaintiff filed suit against LDH in state court two weeks later on August 22, 2014. (Id. at

29). LDH “pressured” her to sign a “Conditional Offer of Employment,” which provided that she

would lose civil service protections, state benefits, and leave time in the event of a layoff. (Id.).

Plaintiff refused to sign the document. (Id.).

       In September 2014, PI’s Section Chief, John Korduner, “berated [Plaintiff’s] work and

efforts in front of her staff members.” (Id.). Also during this time and while employed with PI,

Plaintiff had no input into the hiring of her first new staff member, a male who earned 18 percent

more than she did despite the fact that “she was his supervisor and had infinitely more experience

and academic credentials than he had.” (Id.). Plaintiff requested a higher salary by filing for an

Optional Pay Adjustment, which LDH denied. (Id. at 30). Plaintiff’s supervisor, Quint O’Connor,

informed her that PI’s two upper-level managers (Korduner and Chief Compliance Officer Bill

Root) did not speak well of her and “were looking for any opportunity to get rid of her.” (Id.).

Korduner and Root would hold meetings with Plaintiff’s subordinates while excluding her, which

was “humiliating and embarrassing” and impeded Plaintiff’s ability to manage her team. (Id. at

31). Plaintiff’s direct supervisor, O’Connor, was “forced” by Root and Korduner to treat her

poorly, which resulted in his filing “a formal request with LDH HR that either Root and Korduner

cease attempting to harass, abuse, and mistreat [Plaintiff] through [O’Connor] or have her removed

from his direct supervision.” (Doc. 1 at 31–32). LDH responded by requiring Barnett to report

directly to Korduner, which was “devastating to her.” (Id. at 32).

       In April 2015, Korduner and Root attempted to force Plaintiff to hire a “young, white male”

who worked for the Louisiana Legislative Auditor and was auditing LDH. (Id.). Plaintiff believed

that it was inappropriate for “an auditor to be seeking a job with the entity he was auditing,” and

that he was not qualified because he did not have “SAS programming experience.” (Id.). As a



                                                 6
result, on May 18, 2015, Plaintiff filed a “Confidential Request for Guidance” with HR Director

Lauren Guttzeit. (Id. at 33). Subsequently, “both Root and Korduner increased the levels of

hostility and isolation that they subjected her to so that they occurred on an almost daily basis.”

(Id.).

         On June 26, 2015, Guttzeit responded to Plaintiff’s confidential request by memorandum.

(Doc. 1 at 34). In the memorandum, Guttzeit recited the contents of Plaintiff’s complaint and

disclosed the identities of the individuals interviewed during the investigation before concluding

that no impropriety occurred. (Id.). The memorandum was sent to Root and Korduner, the subjects

of the complaint, violating its confidentiality. (Id.).

         On July 6, Plaintiff was informed that “two of her three units of responsibility” were being

removed from her supervision. (Id.). Plaintiff alleges that this constituted a “functional” demotion

and was intended solely to “humiliate and retaliate against” her. (Id. at 35). That day, Plaintiff had

suicidal thoughts, and two days later she visited a doctor. (Id.). The doctor recommended that she

immediately be placed on family medical leave for her mental and physical health. (Id.). She

remained on leave until July 27. (Id.). Korduner and Root continued to mistreat and harass Plaintiff

after she returned. (Id. at 36).

         In August 2015, Korduner, Root, and O’Connor met with Plaintiff regarding her annual

evaluation of a younger, white male subordinate (“Employee A”). (Doc. 1 at 36). They “repeatedly

attacked” and “intimidate[ed]” Plaintiff “so that she would change the evaluation.” (Id. at 37).

Plaintiff refused, and Korduner threatened her that “there could be consequences against her over

her evaluation of the employee.” (Id.).

         On August 12, O’Connor showed Plaintiff a “planning form” by Korduner which “included

what he expected of O’Connor in the coming year.” (Id.). Under a section entitled “People



                                                   7
Development,” Korduner wrote “prepare young staff for advancement.” (Id.). Plaintiff alleges that

this statement evidences LDH’s discriminatory practice of hiring and promoting younger

individuals. (Id.). The same month, Plaintiff sought written testimony from other older women to

whom Employee A had “directed disrespectful treatment towards.” (Doc. 1 at 39). She amassed

40 pages of documentation “confirming Employee A’s behavior and her attempts at remediation.”

(Id.). Plaintiff then consulted with HR representatives who informed her that she had “more than

enough documentation to justify” the negative personnel evaluation. (Id.).

       On August 24, she met with Employee A to perform the evaluation. (Id.). He “stormed out

of the room” four minutes after the evaluation began. (Id.). The next day, Plaintiff intended to

work from home “to give Employee A an opportunity to settle down.” (Id.). However, O’Connor

informed her that she needed to take leave if she desired to work from home. (Id. at 40). Plaintiff

was “stunned” and discovered the next day that her “work from home privileges were also taken

away.” (Id.). No staff member’s ability to work from home changed other than Plaintiff and

O’Connor. (Id.).

       In the Fall of 2015, Employee A’s negative evaluation was “reversed by LDH HR with no

logical explanation.” (Doc. 1 at 41). Korduner had initiated his own investigation by filing a

“formal grievance” during his review of the evaluation. (Id.). This violates an LDH policy

prohibiting using the grievance process in conjunction with the evaluation review process. (Id.).

       Plaintiff alleges that throughout her employment at LDH, “there has been a pattern and

practice of discrimination against females evidenced in part by the promotions, raises given to,

and/or hiring of white male employees over females,” even where females are more qualified.

(Doc. 1 at 42). LDH has had the same pattern or practice with respect to individuals over 40 years




                                                8
old. (Id.). Plaintiff believes that LDH’s protection of Hardy and Employee A are two examples of

its discriminatory culture. (Id. at 41–43).

                3.      Alleged Discrimination Against Others

        In her complaint, Plaintiff cites several examples of younger, white, male employees being

hired or promoted over more experienced and/or more qualified older females. In 2013, Hardy

interviewed Michael Carrone, a white male, and Kolynda Parker, an older, African-American

female, for two vacant positions at OBH. (Doc. 1 at 43). Hardy offered Carrone the higher-level

and higher-paying position, even though Parker was more qualified. (Id.). Subsequently, Carrone

was promoted to replace Hardy as PM2 of OBH’s Business Intelligence/IT section over Parker

and Annette Giroir, an older female, who were both more qualified. (Id. at 44). LDH also hired a

young, white male, Jay Besse, to Hardy’s former PM2 position despite the fact that Parker was

more qualified and had more supervisory experience. (Id. at 44–45). Later, when the same two

positions to which Hardy hired Carrone and Parker were available, Hardy hired a younger, white

male to the higher-level position and relegated a more highly qualified, older female to the lower-

level position. (Id. at 45).

        Korduner was promoted to a PM4 Section Chief position in the Office of Public Health

(“OPH”) over his own supervisor, “an older female with many years of healthcare experience at

LDH.” (Doc. 1 at 46). Korduner “was not even minimally qualified for the position by supervisory

requirements but an exception was made for him.” (Id.). He was chosen instead of two other

applicants who were over the age of 60. (Id.).

        Plaintiff was also passed over for a promotion to a PM4 position in favor of Joseph

Foxhood, a white male who had served as a contractor for LDH. (Doc. 1 at 46). Plaintiff had higher

educational credentials and greater professional experience than Foxhood, including 25 years of



                                                 9
professional experience compared to Foxhood’s three. (Id.). Moreover, Foxhood was the

supervisor who oversaw the appointments of Carrone and Besse over more qualified, older female

candidates. (Id. at 47).

        Tyler Carruth, a young, white male, was promoted to a PM4 position multiple times in

three different sections over older, more qualified applicants including Plaintiff. (Doc. 1 at 48).

The first promotion “occurred when an older female was unceremoniously and humiliatingly

removed from her PM4 position to make way for Mr. Carruth even though he had no experience

in her section.”     (Id. at 48–49). Carruth also received multiple promotions and pay raises

throughout a period of time that LDH salaries were supposedly frozen because of budget cuts,

while Plaintiff received no promotions and only one, four-percent salary increase during the same

period of time. (Id. at 49).

        Plaintiff alleges that other younger, male employees regularly received pay increases

and/or earned higher salaries than more qualified, older, female coworkers. (Id.at 49–51). Plaintiff

alleges that a study conducted on LDH salaries in the area of information technology for the year

2013 revealed that “female salaries lag far behind their male counterparts,” including in the amount

of pay increases they receive over time. (Doc. 1 at 51). Plaintiff contends that “males have received

well over twice the yearly compensation raises that females have received.” (Id.). This

demonstrates that LDH promotes males more than females, that the males’ pay raises are larger,

and “the base salary from which they are receiving raises is larger.” (Id.).

                4.         The Final Years

        In December 2015, Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”). (Doc. 1 at 51). Since filing the charge, LDH has “continued




                                                 10
to retaliate against . . . and discriminate against her based upon her gender/sex and/or her age.”

(Id.). One such discriminatory and retaliatory act occurred when LDH finally filled the PM4

position in OBH for which Plaintiff had applied each of the 10 times it was posted from 2012 to

2016. (Id. at 51, 54). LDH responded to the charge by asserting that it had not discriminated against

Plaintiff because it ultimately filled the position with someone other than Hardy. (Id. at 51–52).

Plaintiff alleges that LDH “only confirmed her claims of discrimination and its pattern of

discrimination by promoting Carrone” to the position, despite the fact that he had no technical

education and little experience. (Id. at 52). Plaintiff had again applied for the position. (Id.). LDH

promoted Carrone twice during the first two years of his employment at LDH, while it had never

promoted Plaintiff in six years of employment “despite applying over 100 times for promotional

opportunities.” (Id.). LDH also passed over an African-American female with greater experience

and education than Carrone when it promoted him to PM4. (Id.).

       Plaintiff alleges that in many of the instances in which she applied for a promotion, she

was more qualified than the person eventually hired. (Doc. 1 at 54). Instead of hiring Plaintiff for

the PM4 position to which she had repeatedly applied since 2012, LDH left the position vacant

until 2016. (Id.). Plaintiff asserts that LDH changed the requirements by making the position open

only to employees in OBH to specifically exclude Plaintiff since she was no longer in OBH. (Id.).

After Carrone left the position in December 2017, LDH posted the position for an eleventh time

and removed the restriction on applicants in OBH. (Id. at 55). Plaintiff also applied for several

openings for PI Section Chief positions (while she was working in PI), but she was denied an

interview each time. (Id.). Three males from outside PI were hired from January 2016 to May

2017, and “multiple young males who had vastly less experience and relevant education

qualifications” than Plaintiff were interviewed instead of her. (Id.).



                                                 11
       In 2016, four years after Plaintiff first complained of the discriminatory treatment, LDH

initiated an investigation into her complaints and interviewed numerous female employees in

Plaintiff’s PI unit. (Doc. 1 at 56). These coworkers informed Plaintiff that they told the investigator

“that gender and age discrimination were rampant within LDH and many included their own

experiences with this discrimination.” (Id.). On August 3, 2016, members of the LDH Legal

Department interviewed O’Connor, who “rarely spoke with” Plaintiff after the interview. (Id.).

LDH hired a new PI Section Chief that same month, and neither the Section Chief nor Plaintiff’s

supervisor “would ever meet with her alone” and avoided interacting with her, which was difficult

for Plaintiff because to that point, “she and her supervisor, Quint O’Connor, had an excellent

relationship.” (Id. at 56–57). Plaintiff believes that O’Connor was “forced into this behavior”

because he gave her “the highest possible score for a state employee” on her annual evaluation that

year. (Id. at 57). Plaintiff was also blocked from a later transfer for which she was recommended

by a coworker. (Id. at 57–58).

       In October 2017, LDH’s new PI Section Chief informed Plaintiff that when he was first

hired in May 2017, he was told by HR employees to beware of Plaintiff, stating that “she is

trouble,” “she is a problem employee,” “she will sue you,” “she will file appeals against you,” and

“she will file grievances against you.” (Doc. 1 at 58). Plaintiff then made the decision to leave

LDH. (Id.).

       She is unable to work in healthcare because “any public or private sector health jobs in

Louisiana were under the complete purview and control of” LDH; thus, she has sought work in

the disaster management field. (Id. at 58–59). Plaintiff alleges that LDH “treated her differently

and constructively discharged her” because of her age and/or sex, and that “the reasons given for




                                                  12
the actions taken against her,” which are not explained in the complaint, “were pretextual.” (Doc.

1 at 59).

        B.     Procedural History

        On August 22, 2014, Plaintiff brought suit in state court against Hardy, the Louisiana

Department of Health & Hospitals, and its Secretary, Kathy Kliebert, in her official capacity.

(Doc.11-2). The allegations in that lawsuit begin with Plaintiff’s application to the PM4 position

in OBH in 2012 and Hardy’s subsequent harassment. (Id. at 4–6).

        On October 28, 2015, Plaintiff filed an amended complaint in state court. (Doc. 11-3). The

allegations in the amended complaint concluded with the reversal of Employee A’s negative

personnel evaluation late in 2015. (Id. at36–37). In the state-court lawsuit, Plaintiff brought claims

under the First, Fourth, and Fourteenth Amendments to the United States Constitution, the

Louisiana Employment Discrimination Law, the Louisiana Whistleblower Statute (La. R.S.

23:967), and for intentional infliction of emotional distress. (Id. at 39–44). On April 6, 2017, the

state court dismissed all claims against Hardy. (Doc. 11-4). The state court also dismissed all

claims against Kliebert except for the intentional infliction of emotional distress claim. (Id.).

        On December 29, 2015, while still employed at LDH, Plaintiff filed her charge of

discrimination with the EEOC. (Doc. 1 at 59; Doc. 1-2). On June 21, 2016, she filed an amended

charge. (Doc. 1 at 59–60 & Doc. 1-3). On September 26, 2017, the EEOC mailed Plaintiff a Notice

of Right to Sue, providing Plaintiff 90 days within receipt of the notice to file her lawsuit. (Doc.

1-4).

        Plaintiff filed suit in this Court on December 22, 2017. She asserted a total of seven claims:

three under federal law and four under state law. Plaintiff’s federal claims are brought pursuant to

Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in Employment Act



                                                 13
(“ADEA”), and the Equal Pay Act. (Doc. 1 at 60-63, 67-68). Under state law, Plaintiff asserts

claims pursuant to the Louisiana Human Rights Act (“LHRA”) (for discrimination on the basis of

age and sex), Louisiana Employment Discrimination Law (“LEDL”), and the Louisiana Equal Pay

for Women Act (“LEPWA”). (Id. at 63–67, 68–70).

       Defendant filed three motions in response to Plaintiff’s Complaint: a Motion to Dismiss,

or, alternatively, to Stay Proceedings, (Doc. 11); a Motion to Dismiss under Rule 12(b)(1), (Doc.

16); and a Motion to Dismiss under Rule 12(b)(6), (Doc. 18). This Court ruled on these motions

on March 19, 2019. (Doc. 33). The Court dismissed Plaintiff’s claims under state law and the

ADEA without prejudice; the Court dismissed Plaintiff’s claims under the LHRA as moot; and the

Court denied Plaintiff’s motion seeking dismissal under the Colorado River abstention doctrine.

Plaintiff’s claims under Title VII and the Equal Pay Act remain pending.

II.    Motion to Dismiss Standard

       In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained,

“Federal pleading rules call for a ‘short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” 135 S. Ct. at 346-47

(citation omitted).

       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as true)
       (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
       evidence of each element of a claim. ‘Asking for [such] plausible grounds to infer
       [the element of a claim] does not impose a probability requirement at the pleading
       stage; it simply calls for enough fact to raise a reasonable expectation that discovery
       will reveal [that the elements of the claim existed].’




                                                 14
Ormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

       Applying the above case law, the Western District of Louisiana has stated:

       Therefore, while the court is not to give the ‘assumption of truth’ to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court’s judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow ‘the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.’
       [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
       55[0] U.S. at 556. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the ‘reasonable inference’ the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a ‘reasonable
       expectation’ that ‘discovery will reveal relevant evidence of each element of the
       claim.’ Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       The Fifth Circuit further explained that all well-pleaded facts are taken as true and viewed

in the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502-03

(5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be successful,

but to determine if a “legally cognizable claim” “has been asserted”. Id. at 503.

III.   Discussion

       The instant motion seeks dismissal “in part” of Plaintiff’s “discrimination and retaliation

claims” under Title VII and the Equal Pay Act based on timeliness. (Doc. 38 at 1). Defendant

correctly states that the only claims that remain pending before the Court are Plaintiff’s claims

under Title VII and the Equal Pay Act. Defendant moves for a “partial” dismissal and explains,

“LDH is not seeking full dismissal of Plaintiff’s claims at this time; rather, LDH is simply seeking

                                                  15
to narrow down the extensive scope of Plaintiff’s allegations (dating back to 2012) pursuant to the

time limits that exist in law and equity.” (Doc. 38-1 at 2).                  Specifically, Defendant argues: (1)

No discrete acts of gender discrimination or retaliation before March 4, 2015 are timely; (2) No

acts of harassment or of a “hostile work environment” before March 4, 2015 are timely; and (3)

No acts in violation of the Equal Pay act before December 22, 2014 are timely. (Id.). The Court

discusses each of these in turn. 1

         A.       Timeliness of Claims under Title VII

         Under Title VII, “a plaintiff must file a charge of discrimination within 300 days of the

alleged discriminatory act.” Harrison v. Estes Express Lines, 211 F. App’x 261, 264 (5th Cir.

2006) (per curiam) (citing 42 U.S.C. § 2000e-5(e)(1)); see also Nabors v. Metro. Life Ins. Co., No.

12-827, 2012 WL 2457694, at *2-3 (W.D. La. May 30, 2012), report and recommendation

adopted, No. 12-827, 2012 WL 2427169 (W.D. La. June 26, 2012).

         The United States Court of Appeals for the Fifth Circuit has observed that “[o]ne of the

central purposes of the employment discrimination charge is to put employers on notice of ‘the

existence and nature of the charges against them.’ ” Manning v. Chevron Chem. Co., LLC, 332

F.3d 874, 878 (5th Cir.2003) (quoting EEOC v. Shell Oil Co., 466 U.S. 54, 77 (1984)). A charge

must be “in writing under oath or affirmation,” must sufficiently identify the parties, and must

generally describe the action or practices that are the basis of the complaint. 42 U.S.C. § 2000e–

5(b); 29 C.F.R. § 1601.12(b). Although the governing regulations list specific information that

should be contained in each charge, the regulations also provide that “[a] charge may be amended


1
  The Court notes that Plaintiff filed a prior suit in state court in August 2014, alleging many of the same facts that are
before the Court in the instant matter, specifically the alleged discrimination and failure to promote in the 2012-2013
time period. The state court suit was amended in October 2015 to include allegations of facts extending into 2015.
The motion presently before the Court seeks to dismiss many of the claims arising out of the allegations from this
same time period. However, the motion presently before the Court argues that these claims should be dismissed
because they are untimely and not because they were previously adjudicated. Therefore, under the standards
applicable to a motion pursuant to Rule 12(b)(6), the Court will only consider whether Plaintiff’s claims are timely.

                                                           16
to cure technical defects or omissions,” and that such amendments “related to or growing out of

the subject matter of the original charge will relate back to the date the charge was first received.”

29 C.F.R. § 1601.12(b).

        “Under Louisiana law, ‘[w]hen tortious conduct and resulting damages are of a continuing

nature, prescription does not begin until the conduct causing the damages is abated.’ For the

continuous tort doctrine to apply, ‘the operating cause of the injury [must] be a continuous one

which results in continuous damages.’ It does not apply if ‘the complained of actions by the

defendant were simply the continued ill effects that arose from a single tortious act.’” Williams v.

Otis Elevator Co., 557 Fed. App’x. 299, 301-02 (5th Cir. 2014) (quoting First Nat’l Bank v. Smith,

29-350, p. 4 (La.App. 2 Cir. 4/2//97); 691 So.2d 355, 358; Crump v. Sabine River Auth., 98-2326,

p. 7 (La.6/29/99); 737 So.2d 720, 726; Cooper v. La. Dep’t of Pub. Works, 03-1074, p. 6 (La.App.

3 Cir. 3/3/04); 870 So.2d 315, 323 (citing Crump, 737 So.2d at 728-29)).

       “The continuing violation theory typically applies to hostile work environment claims.”

Notariano v. Tangipahoa Par. Sch. Bd., 266 F.Supp.3d 919, 924 (E.D. La. 2017), reconsideration

denied, No. CV 16-17832, 2018 WL 117 2959 (E.D. La. Mar. 6, 2018) (citing Johnson v. Fluor

Corp., 181 F.Supp.3d 325 (M.D. La. 2016)). “’Unlike in a case alleging discrete violations, a

hostile environment plaintiff is not limited to filing suit on events that fall within this statutory

time period because her claim is comprised of a series of separate acts that collectively constitute

one unlawful employment practice.’” Id. (quoting Johnson, 181 F.Supp.3d 325). “’A continuing

violation involves repeated conduct and cannot be said to occur on any particular day. It instead

occurs over a series of days or perhaps years and, in direct contrast to discrete acts, a single act of

harassment may not be actionable on its own.’” Id. (quoting Jurach v. Safety Vision, LLC, 72




                                                  17
F.Supp.3d 698, 707 (S.D. Tex. 2014), aff’d, 642 Fed. App’x. 313 (5th Cir. 2016) (internal

quotations omitted)).

       The Fifth Circuit has explained the continuing violations doctrine this way:

       [The Fifth Circuit] has consistently held that the continuing violations doctrine is
       equitable in nature and extends the limitations period on otherwise time barred
       claims only when the unlawful employment practice manifests itself over time,
       rather than as a series of discrete acts. Frank v. Xerox Corp., 347 F.3d 130, 136
       (5th Cir. 2003); see also Huckabay v. Moore, 142 F.3d 233, 238-39 (5th Cir. 1998).
       Under the continuing violations doctrine, a plaintiff is relieved of establishing that
       all of the alleged discriminatory conduct occurred within the actionable period, if
       the plaintiff can show a series of related acts, one or more of which falls within the
       limitations period. Felton v. Polles, 315 F.3d 470, 487 (5th Cir. 2002) (citing
       Messer v. Meno, 130 F.3d 130, 135 (5th Cir. 1997)). The end goal of the continuing
       violation theory is to ‘accommodate plaintiffs who can show that there has been a
       pattern or policy of discrimination continuing from outside the limitations period
       into the statutory limitations period, so that all of the discriminated acts committed
       as part of this pattern or policy can be considered timely.’ Celestine v. Petroleos
       de Venezuella SA, 266 F.3d 343, 352 (5th Cir. 2001); see also Hardin v. S.C.
       Johnson & Son Inc., 167 F.3d 340, 344 (7th Cir. 1999).

Pegram v. Honeywell, Inc., 361 F.3d 272, 279 (5th Cir. 2004).

       As this Court has explained:

       This ‘doctrine does not automatically attach in hostile work environment cases, and
       the burden remains on the employee to demonstrate an organized scheme led to and
       included the present violation.’ Celestine v. Petroleos de Venezuella SA, 266 F.3d
       343, 351 (5th Cir. 2001) (citing Messer v. Meno, 130 F.3d 130, 135 (5th Cir. 1997))
       (emphasis added). Further, the doctrine ‘requires the same type of discriminatory
       acts to occur both inside and outside the limitations period,’ such that a valid
       connection exists between them. Id. (quoting Martineau v. ARCO Chem. Co., 203
       F.3d 904, 913 (5th Cir. 2000)).

Price v. PCS Nitrogen Fertilizer, L.P., Civ.A. 03-153-RET-DLD, 2010 WL 1005181, at *4 (M.D.

La. Mar. 15, 2010).

       Here, Defendant generally argues that Plaintiff has brought claims of discrete acts of

discrimination under Title VII and claims of ongoing discrimination or a hostile work environment

under Title VII. Defendant does not specifically identify which of Plaintiff’s allegations are



                                                18
“discrete acts” and which are part of an ongoing and continuous nature. Regardless, Defendant

reaches the same conclusion: Plaintiff filed her EEOC Charge of Discrimination on December 29,

2015; 300 days prior to December 29, 2015 is March 4, 2015; any claims of discrimination or

retaliation occurring before March 4, 2015, are untimely. (Doc. 38-1 at 4-8).

       In opposition, Plaintiff contends that all of her claims under Title VII are timely because

“all of [Plaintiff’s] claims in this case arise from the opening of the PM4 Position [in 2012] and

LDH’s failure to promote her to fill it.” (Doc. 40 at 4-5). Plaintiff points to the initial posting for

the PM4 position in 2012 and the following eleven times that Plaintiff applied for the position

through 2018 – each time the position was left open or awarded to a “young male with less

education and experience”. (Doc. 40 at 5). The remaining allegations constitute “background

evidence in support of a timely claim” for failure to promote, retaliation, harassment, and hostile

work environment that did not toll until after March 2015. (Id.). Overall, Plaintiff argues that she

alleges a “persisting and continuing system of discriminatory practices in promotion or transfer”

that was “animated by a spirit of unlawful discrimination” which equates, under the law, to a

“continuing violation of Title VII.” (Id. (citing Trevino v. Celanese Corp., 701 F.2d 397, 402 (5th

Cir. 1983); see also, Clark v. Olinkraft, Inc., 556 F.2d 1219 (5th Cir. 1977), cert. denied, 434 U.S.

1060, 98 S.Ct. 1251, 55 L.Ed.2d 772 (1978); Glass v. Petro-Tex Chem. Corp., 757 F.2d 1554,

1561 (5th Cir. 1985)(quoting Trevino, supra, 701 F.2d at 403, n. 7))).

       On the face of Plaintiff’s well-plead Complaint, she alleges that: she was highly-qualified

in terms of education and experience for not only the position for which she was hired, but also

for those which she held and for which she applied, (Doc. 1 at 4-6); as early as May 2012, Plaintiff

was led to believe that she was the top candidate for the PM4 position that was becoming available,

and she was encouraged to apply, (id. at 6-7); a less-qualified, younger male was given preference



                                                  19
over Plaintiff for the position, (id. at 7-8); Plaintiff complained of these alleged discriminatory

actions by way of an EEOC Charge of Discrimination, (id. at 8); instead of promoting Plaintiff to

the PM4 position, the position was left open, presumably to allow time for the younger male

applicant to gain the necessary level of experience to fulfill the position, (id. at 8-9); Plaintiff

performed the duties of the PM4 position that remained open, and the younger male was announced

as being promoted within LDH in August 2012, (id. at 9); the promotion of the younger male was

to posture him for the PM4 position and was done to the exclusion of allegedly more qualified

women, (id. at 9-10); the younger male began harassing Plaintiff with the full knowledge of the

Defendant, (id. at 11-12); Plaintiff complained of the harassment “repeatedly”, (id. at 12); the

younger male was frequently absent from work and did not perform his job to Plaintiff’s

satisfaction, yet he was “rewarded” where other females were not, (id. at 12-13); in February 2013,

the PM4 position was re-opened for application, (id. at 13); Plaintiff applied for the second time

but was advised on February 19, 2013 that the younger male had been promised the position a year

prior, (id. at 14); Plaintiff complained of the iniquities of the situation and was told that it was “not

right”, (id. at 15); the PM4 position remained open for months because Plaintiff threatened legal

action, (id. at 16); the “harassment” and “discrimination” continued throughout 2013 because a

friend of the younger male was hired to serve as supervisor over Plaintiff, (id.); Plaintiff

complained in October 2013 when the younger male was promoted to a PM4 position in another

department because he was unqualified and she was suffering discrimination, (id. at 17); Plaintiff

discussed the “continuing discriminatory treatment” with her employer as well as the physical and

mental effects for which she sought medical treatment, and she was placed on suspension in

November 2013, (id. at 18-19); Defendant falsely accused Plaintiff of engaging in unethical

behavior that was purportedly linked to a conflict of interest and escorted her from the office and



                                                   20
was advised that she could no longer have contact with Defendant’s office, (id. at 19-20); the

investigation cleared Plaintiff in December 2013, and she was told to report back to work on

January 7, 2014, (id. at 21); Plaintiff was re-assigned to what she deemed to be a lesser position

which was also “temporary”, (id. at 21-22); through early 2014, Plaintiff discovered that Defendant

lied to her about the substance of the ethics investigation and about internal handling of her former

position, and she determined that not only was she demoted, but had been “passed over” for “100

positions” at LDH since complaining about their alleged illegal practices, (id. at 22-24); the PM4

position re-opened for a short time, and Plaintiff met with OBH leadership to discuss how she was

“ideally suited” for the position but had been consistently “shut out”, (id. at 25-26); Plaintiff

discussed with Human Resources on February 13, 2014, her wrongful denial of promotion to the

PM4 position and the ongoing “discrimination, retaliation, mistreatment, and harassment”, (id. at

26-27); on February 20, 2014, she spoke with Executive Counsel about the same “discrimination,

retaliation, mistreatment, and harassment”, (id. at 27); another conversation with another high-

level executive took place on March 5, 2014, (id.); no one made any attempt to investigate or stop

the failure to promote, the discrimination, retaliation, mistreatment, or harassment, (id. at 27-28);

Plaintiff was again moved to another position which her supervisor described as the “worst spot”

to experience any change, and the “unlawful behavior” proved to continue for over a year by way

of “systematic and protracted discrimination, retaliation, mistreatment, and harassment”, (id. at

28-29); Plaintiff detailed examples of allegedly retaliatory and discriminatory behavior that

occurred during her employment with LDH, including being “forced” to hire unqualified, young

males to fill positions that would work with her, (id. at 29-33); based upon a “request for guidance”

submitted by Plaintiff, an investigation ensued from May – July 2015, resulting in several

supervisors being removed or demoted, and Plaintiff being humiliated, (id. at 33-35); Plaintiff was



                                                 21
on medical leave until July 27, 2015, due to this incident, (id. at 35); Plaintiff’s supervisors were

emboldened that they could continue “with their discriminatory, abusive, harassing, and retaliatory

mistreatment” of Plaintiff as evidenced by three instances in August 2015, (id. at 35-40); Plaintiff

alleges a continued “pattern and practice” of Defendant discriminating and harassing females in

the workplace through 2016, (id. at 41-45); and in March 2016, Plaintiff was again passed over for

the PM4 position in favor of a young male, a position for which she had applied over ten times

over the course of years at LDH, (id. at 44-45).

       In interpreting the allegations of the Complaint in favor of the Plaintiff, Plaintiff alleges a

lengthy employment history with LDH, whereby she claims that she experienced discrimination,

retaliation, harassment, and mistreatment related to her gender and age from 2012-2017. While

certain acts are alleged with particularity as examples of the general and pervasive behavior of

which Plaintiff complains, a reading the 70-page Complaint does not allow one to easily discern

what constituted or should be deemed a “distinct act” of alleged discrimination and what

constitutes background facts evidencing part of a broader, ongoing             discriminatory work

environment. For example, the PM4 position was not filled eleven times; it was posted or opened

eleven times, but closed, remaining unfilled, over the course of 2012 – December 2015. Therefore,

even these instances of alleged failures to promote may be interpreted as ongoing as opposed to

distinct acts of the position being filled by someone other than Plaintiff.

       The Complaint characterizes the pages of allegations as ongoing discrimination and

harassment that was part of the Defendant’s pattern and practice. In its motion seeking dismissal,

even Defendant does not categorize the plead acts as “distinct” as opposed to part of a hostile work

environment. While the Court recognizes that Plaintiff should not be allowed to simply lump all

allegations together as a hostile work environment claim in order to render otherwise untimely



                                                   22
actions “saved” by the continuing violations doctrine, Pegram v. Honeywell, Inc., 361 F.3d 272,

280 (5th Cir. 2004), the Court also is not presented with arguments and authority of purported

“distinct discriminatory acts”. See, e.g., Pike v. Office of Alcohol and Tobacco Control of the La.

Dept. of Revenue, 157 F.Supp.3d 523, 542-44 (M.D. La. Sept. 22, 2015)(where the defendant

specifically identified “changes in job duties” as the distinct act of discrimination that rendered

the plaintiff’s claim untimely; the plaintiff argued that the change of job duties “was the onset of

a continuing violation”; finding that the identified act of a change of job duties was a “discrete

discriminatory act” and untimely but it could be used as evidence in support of the timely claims

under Title VII)(citing National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 113, 122

S.Ct. 2061, 153 L.Ed.2d 106 (2002)); see also, e.g., Williams v. E.I. du Pont de Nemours and Co.,

154 F.Supp.3d 407, 424-25 (M.D. La. Dec. 30, 2015)(where, despite the plaintiff’s argument that

all of the alleged acts were related and should be assessed as part of the hostile work environment

claim, the identified act of transferring and “writing up” the plaintiff was found to be distinct and

untimely)(citing Boyd v. Trinity Industries, Inc., 2015 WL 3969464, *2 (M.D. La. June 30,

2015)(discrete adverse actions, cannot be lumped together with the day-to-day pattern of

harassment in an effort to be saved by the continuing violation doctrine).

       Further, Defendant does not identify which of Plaintiff’s claims, as opposed to alleged acts,

under Title VII should be dismissed as untimely. For example, Defendant simply moves the Court

“to deem untimely all claims of discrete discrimination or retaliation occurring before” March 4,

2015. (Doc. 38-1 at 5). Defendant does not make a distinction, for example, between Plaintiff’s

failure to promote claim being untimely as opposed to the harassment claim. Defendant does not

tie certain “acts” to certain claims. Whereas, Plaintiff ties all allegations together to support all

claims. This leaves the Court asking which of the allegations of discrimination before March 4,



                                                 23
2015 does Defendant contend are purported “discrete acts” and based on what authority? Given

the volume and breadth of allegations from March 2012 – March 2015, it is Defendant’s duty to

identify the specific “acts” it contends are distinct and untimely. It has not done so.

        Because the Complaint alleges a related string of discriminatory actions, the Court is in a

position where it must take the last discernible date of a purported discriminatory act and determine

whether it is within 300 days of the Plaintiff filing an EEOC Charge of Discrimination. Plaintiff

alleges discriminatory acts as late as March of 2016, but also alleges continued discrimination and

harassment in the “Fall of 2015” and examples of three incidents in August of 2015. (Doc. 1 at

37-45). Plaintiff alleges that all of the acts in late 2015 through early 2016 were part of an ongoing

and pervasive discriminatory and unlawful workplace environment. Given that the EEOC Charge

of Discrimination was filed on December 29, 2015, the last act indeed fell within the 300-day time

period, or after March 4, 2015. Therefore, the Court finds that Plaintiff’s claims under Title VII

are timely, and Defendant’s motion is denied with regard to these claims.

        B.     Timeliness of Claims under the Equal Pay Act

        Equal Pay actions must be commenced within two years of accrual of the cause of action

unless the violation is willful; then the time limit extends to three years. 29 U.S.C. § 255(a). A

willful violation includes one due to the “reckless disregard” of the employer. Blackmon v.

Brookshire Grocery Co., 835 F.2d 1135, 1138 (5th Cir.1988). Sex-based, discriminatory wage

payments constitute a continuing violation, and the Equal Pay Act is violated each time an

employer presents an “unequal” paycheck to an employee for equal work. Hodgson v. Behrens

Drug Co., 475 F.2d 1041, 1050 (5th Cir. 1973). Therefore, only the “wages due” within the

applicable limitation period preceding the filing of suit are recoverable. Hodgson, 475 F.2d at

1051.



                                                 24
       Defendant concedes that Plaintiff “alleged willful violation of the [Equal Pay Act], which

entails the application of the three-year limitation period. (Doc. 38-1 at 9). Since suit was filed

on December 22, 2017, all claims of violations of the Equal Pay Act prior to December 22, 2014,

should be dismissed as untimely.

       Plaintiff argues that “equitable tolling” should be applied because Plaintiff was “induced

or tricked” into allowing the filing deadline to pass when Defendant “threatened to retaliate”

against her. (Doc. 40 at 9 (citing Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 95-96, 111 S.Ct.

453, 112 L.Ed.2d 435 (1990)). However, the face of the Complaint reflects that Plaintiff repeatedly

made complaints internally at LDH, filed formal charges of discrimination, and even filed suits

other than the instant matter. While Plaintiff clearly plead that Defendant was “willful” in its

actions, thereby implicating the longer limitations period, she does not sufficiently plead that she

was induced, tricked or thwarted from meeting the proper filing deadline.

       Based on the foregoing, the Court dismisses all claims for violations of the Equal Pay Act

prior to December 22, 2014 as untimely. All claims for violations of the Equal Pay Act occurring

after December 22, 2014 remain pending.

IV.    Conclusion

Accordingly,

       IT IS ORDERED that Louisiana Department of Health’s Motion to Dismiss (Doc. 38) is

hereby GRANTED IN PART AND DENIED IN PART;




                                                25
       Defendant’s motion is GRANTED in that all claims for violations of the Equal Pay Act

occurring before December 22, 2014 are dismissed with prejudice.

       Defendant’s motion is DENIED in all other respects.

       Signed in Baton Rouge, Louisiana, on March 10, 2020.



                                                   S
                                             JUDGE JOHN W. deGRAVELLES
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




                                             26
